Citation Nr: 0024413	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-09 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for esophageal cancer 
as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971 and served in Vietnam from July 1970 to July 1971.

This appeal arises from a decision in January 1997 by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence that the veteran 
currently has a diagnosed disability of PTSD.

3.  There is no competent medical evidence to demonstrate 
that the veteran's esophageal cancer is related to his active 
service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991). 

2.  The veteran has not submitted a well-grounded claim for 
service connection for esophageal cancer as a result of 
exposure to herbicides.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records, including the July 
1971 separation examination report, are negative for evidence 
of cancer or a psychiatric disorder.  His DA Form 20 reveals 
that he served in Vietnam from July 1970 to July 1971 and 
that he was not awarded the Purple Heart or any decorations 
for valor.  

In an undated statement the veteran related that his 
stressors included: a 63-day mission to Khe Sahn during which 
many men he knew were killed; he and his assistant were fired 
upon every day of the mission; and he saw enemy soldiers 
thrown out of helicopters.  He wrote that he had nightmares 
and flashbacks at least once a week when he came home, he was 
always very shy of loud noises and ducked when people fired 
during hunting season, and he no longer owned or shot 
firearms.  He also wrote that in February and March of 1971 
they were sprayed with Agent Orange, and he developed stomach 
problems in the mid-1970s that required medications and 
permanent dietary changes.  

A treatment note dated in June 1998 from the Cleveland Clinic 
states that the veteran related a history of esophageal 
problems since 1991.  An upper endoscopy report dated that 
same month revealed a strictured area from 38 to 42 
centimeters from the incisors.  The impression was T3NO 
esophagogastric junctional tumor.  The report is negative for 
an opinion linking the tumor to the veteran's active service.  
The July 1998 biopsy diagnoses included invasive, moderately 
differentiated adenocarcinoma of intestinal (tubular) type 
and metastatic adenocarcinoma in one of 20 lymph nodes.

An August 1998 discharge summary from the Cleveland Clinic 
states that a distal esophagectomy, total gastrectomy, Roux-
en-Y, esophagojejunostomy with feeding jejunostomy were 
performed that July.  In August an operation was performed to 
repair an esophagojejunostomy leak.  The veteran was 
transferred to VA Wade Park Hospital that August.  None of 
the Cleveland Clinic records contains medical evidence or 
medical opinions linking the veteran's esophageal cancer to 
his active service.

During the veteran's personal hearing in September 1999 he 
testified that: he was a backhoe operator in Vietnam; he, his 
assistant and the backhoe were usually flown into areas to 
build artillery positions; usually the whole platoon of 30 
men and ten pieces of equipment would go out; if they landed 
at daybreak there would be incoming by evening; and they 
usually would go to their base camp and draw everything they 
needed for a two-week deployment.  He testified that: in 
February 1971 he was working on a firebase when they were 
sent to Khe Sahn without drawing any supplies; they were just 
given extra ammunition and C-rations and moved out; it was 
cold enough to need long johns at night and it rained 
constantly;  they usually received mortar fire; some shelling 
was with guns similar in size to our 105-millimeter 
artillery; sometimes they were caught outside the perimeter 
and were pinned down by quad 50 caliber machineguns that 
fired at movement automatically; he fired his rifle on 
occasion but never saw an enemy soldier; the bucket on his 
backhoe set off anti-personnel mines more than once; he was 
not hurt but those occasions were very scary; and he saw 
Vietnamese pushed out of helicopters.  With regard to 
stressful events in service, he further testified that: his 
platoon left him and his assistant at Khe Sahn for 63 days; 
they got C-rations from other units in return for work; at 
the end of his Vietnam tour, either May or June 1971, he took 
R and R; while he was gone his assistant of three weeks was 
wounded, losing an arm or a leg or both; and he rotated out 
and never found out what happened to his assistant.  

With regard to esophageal complaints, the veteran testified 
that he had heartburn, indigestion, loss of appetite and 
weight in March 1998, he could only eat soft foods, the 
initial surgery was at the Cleveland Clinic, and there was 
leakage afterwards and a second operation was performed.  He 
testified that he began having flash backs because of stress 
when hospital personnel gave him a 10 percent chance of 
survival, and that the flash backs were of reaching out to 
someone but finding no one there and of something non-human 
reaching for him.  He testified that he was transferred to a 
VA hospital, as of three weeks prior to the hearing he had no 
more cancer, and the pain clinic helped make the pain 
manageable.  

An October 1999 examination report by a VA social worker 
states that the veteran complained of increasing depression, 
panic attacks, anxiety and difficulty coping with stress.  On 
examination his affect was sad.  He did not have suicidal or 
homicidal ideations or indications of psychotic thought 
processes.  His insight and judgment were good.  The note 
points out the veteran's significant physical conditions.  
The assessment was that the veteran was clearly depressed and 
having difficulty coping with major issues, including the 
possible shortening of his life by his medical conditions.  
He was also having difficulty dealing with the loss of 
physical capacity, work and career, and with limitations in 
functioning.  He was also attempting to decide whether to 
have risky surgery or continue to be dependent on a feeding 
machine.  The examiner noted that the veteran appeared to 
have some PTSD-related symptoms.  The veteran felt that Agent 
Orange caused his cancer.  The examiner opined that the 
veteran might have been focusing anger at the government over 
his medical issues.  The examiner did not enter a diagnosis 
of PTSD.

The veteran was examined again in November 1999 by the same 
examiner as in October.  His main complaint was of panic 
attacks.  Her assessment was adjustment disorder with 
depression and panic attacks without agoraphobia.  This 
report is also negative for a diagnosis of PTSD.


Analysis

PTSD

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 
5 Vet. App. 91, 92-93 (1993).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Harth v. West, U.S. Vet. App. No. 98-2061 (July 19, 2000). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy, as established by recognized 
military combat citations or other official records.  Hayes 
v. Brown, 5 Vet. App.  60 (1993).  In this regard, the Board 
notes that the veteran was not shown to have been awarded the 
Combat Infantryman's Badge, Purple Heart, or other similar 
citation.  38 C.F.R. 3.304(f); VAOPGCPREC 12-99.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The medical evidence of record does not include a diagnosis 
of PTSD by either a private physician or a VA examiner.  
Therefore, the Board must conclude that the claim is not well 
grounded.  The Board does not reach the further questions of 
whether a claimed in-service stressor actually occurred  or 
whether there is a link, established by medical evidence, 
between current symptoms and an in-service stressor.  

Although the veteran has expressed his opinion that his 
current psychiatric disorder is PTSD and is the result of his 
military service, he is not qualified, as a lay person, to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2, Vet. App. 492, 494-495 (1992).  The Board views 
its discussion as sufficient to inform the veteran of the 
evidence necessary to complete his application for a claim 
for service connection for PTSD.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).

Esophageal Cancer

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  
Note 1: The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma, dermatofibrosarcoma 
protuberans, malignant fibrous histiocytoma, liposarcoma, 
leiomyosarcoma, epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) angioendotheliomatosis, malignant 
glomus tumor, malignant hemangiopericytoma, synovial sarcoma 
(malignant synovioma), malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant granular cell tumor, 
alveolar soft part sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, extraskeletal Ewing's 
sarcoma, congenital and infantile fibrosarcoma, malignant 
ganglioneuroma.  Note 2 provides that, for purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§§ 3.307, 3.309(e) (2000).

In a notice in the Federal Register: November 2, 1999 (Volume 
64, Number 211), the Secretary of the Department of Veterans 
Affairs determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era was not warranted for 
hepatobiliary cancers, nasal/nasopharyngeal cancer, bone 
cancer, breast cancer, female reproductive cancers, urinary 
bladder cancer, renal cancer, testicular cancer, leukemia, 
abnormal sperm parameters and infertility, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders (including diabetes 
mellitus), immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), and skin cancer.  

With regard to service connection on a presumptive basis, 
esophageal cancer is not a presumptive disease listed in 38 
C.F.R. § 3.309(e) for which service connection may be granted 
on that basis.  38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  Although Combee specifically dealt with radiation 
claims, it also, by analogy, would apply to Agent Orange 
claims.  Thus, in this case, the veteran may establish 
service connection for esophageal cancer even if the 
presumptive provisions are not met.

With regard to service connection on a direct causation 
basis, after a review of the evidence, and even assuming (for 
well-groundedness purposes), without deciding, that the 
veteran was exposed to Agent Orange during service, the Board 
finds that there is simply no competent medical evidence of 
record to demonstrate a nexus between the veteran's 
esophageal cancer and claimed exposure to Agent Orange in 
service.  He first complained of esophageal problems 
approximately 20 years after service and the cancer was first 
diagnosed over 25 years after his separation.  See 38 
U.S.C.A. § 5107(a).

Notwithstanding the veteran's testimony and contentions, 
there is no medical evidence of record to demonstrate a nexus 
between the veteran's esophageal cancer and his service.  A 
lay person, including the veteran, through his testimony and 
signed lay statements submitted, is competent to describe 
symptoms, but is not competent to offer evidence which 
requires medical knowledge, such as diagnosis or a 
determination of etiology.  Espiritu v.  Derwinski, 2 Vet. 
App.  492, 494-95 (1992); Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  If the only evidence on a medical issue is the 
testimony of a lay person, the claimant does not meet the 
burden imposed by 38 U.S.C.A. § 5107(a) and does not have a 
well-grounded claim.  See Grottveit, 5 Vet. App. at 93.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
For these reasons, the Board must find that the veteran's 
claim for esophageal cancer as a result of exposure to 
herbicides is not well grounded.  38 U.S.C.A.  § 5107(a).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under the provisions of 38 U.S.C.A. § 1151.  
See Robinette, 8 Vet. App. at 77-78.


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for esophageal cancer is 
denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

